TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-06-00641-CR




                                  Jeffery Lee Hoyle, Appellant

                                                  v.

                                   The State of Texas, Appellee



   FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
         NO. 5543, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant is represented by appointed counsel, Rosemary Colosky Rose. Counsel’s

brief was originally due February 19, 2007. The time for filing was extended twice on counsel’s

motion, most recently until June 11, 2007. Counsel has not tendered a brief for filing, nor has she

requested a further extension of time.

               The appeal is abated. The district court is ordered to conduct a hearing to determine

whether the attorney it appointed has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court

shall make appropriate findings and recommendations. If present counsel is not prepared to

prosecute this appeal in a timely fashion, the court shall appoint substitute counsel who

will effectively represent appellant on appeal. A record from this hearing, including copies of all

findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk

of this Court for filing as a supplemental record no later than October 1, 2007. Rule 38.8(b)(3).
                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Abated

Filed: August 31, 2007

Do Not Publish




                                              2